NO. 07-10-0257-CR
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
AUGUST 11, 2010
 
______________________________
 
 
OLIVIA REYES TIENDA, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;
 
NO. 2009-422,182; HONORABLE BRADLEY UNDERWOOD, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ORDER ON MOTION TO REINSTATE APPEAL
            Following
a plea of not guilty, Appellant, Olivia Reyes Tienda,
was convicted of credit card or debit card abuse, a state jail felony.[1]  Punishment was assessed at twenty-four months
confinement.  By opinion dated July 19,
2010, this Court dismissed Appellant's appeal because the limited documents
before this Court reflected that the notice of appeal was untimely. Specifically,
nothing in this Court's file reflected that a Motion for New Trial had been
filed[2] which
would have extended the time in which to file the notice of appeal.  Having now confirmed that a Motion for New
Trial was timely filed, we grant Appellant's motion and reinstate this
appeal.  In so doing, we withdraw our
original opinion and judgment of July 19, 2010, and issue the following order
explaining our rationale for reinstating the appeal.
            Appellant's
sentence was imposed on April 1, 2010, and a motion for new trial was filed on
April 23, 2010, thereby extending the time in which to file a notice of appeal
to June 30, 2010.  See Tex. R. App. P. 26.2(a)(1).  The notice filed on June 25, 2010 is timely
to invoke this Court's jurisdiction.  The
clerk's record and reporter's record are due on September 10, 2010.
            It
is so ordered.
                                                                                    Per
Curiam
Do not publish.
 




[1]Tex. Penal Code Ann. § 32.31 (Vernon Supp. 2009).


[2]The
docketing statement does not reflect that a Motion for New Trial was filed and
the Criminal Appeal Certificate filed by the Lubbock County District Clerk
reflects that no Motion for New Trial was filed.